CSD 1185 [07/18/18] Name, Address, Telephone No. & I.D. No.
Michelle R. Ghidotti-Gonsalves, SBN 232837
Kristin A. Zilberstein, Esq., SBN 200041
Jennifer R. Bergh, SBN 305219
The Law Offices of Michelle Ghidotti
1920 Old Tustin Ave.
Santa Ana, CA 92705
Phone: (949) 354-2601

              UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF CALIFORNIA
              325 West F Street, San Diego, California 92101-6991

    In Re
Margarito Vasquez Sanchez
                                                                                       BANKRUPTCY NO.     18-01740-LA13
                                                                     Debtor.

 Deutsche Bank National Trust Company as certificate
trustee on behalf of Bosco Credit II Trust Series 2010-1                               RS NO.   AT-1
                                                                     Moving Party

Margarito Vasquez Sanchez, Debtor; David L. Skelton,
Chapter 13 Trustee;
                                                                     Respondent(s)


                           NOTICE OF FILING OF A MOTION FOR RELIEF FROM AUTOMATIC STAY

TO THE ABOVE NAMED RESPONDENT(S)1:

        You are hereby notified that a Motion for Relief from the Automatic Stay provided by § 362 of the
Bankruptcy Code has been filed. If you object to the Court granting relief from the automatic stay as requested in the
Motion, you must, within 112 days following the date of service of this notice of motion on you:

1.          Obtain a hearing date and time from the appropriate Courtroom Deputy for the judge assigned to this bankruptcy
            case. Determine which deputy to call by looking at the Bankruptcy Case No. in the above caption of this notice.
            If the case number contains the letters:

                    -         MM       -         call (619) 557-7407           -     DEPARTMENT ONE (Room 218)
                    -         LA       -         call (619) 557-6594           -     DEPARTMENT TWO (Room 118)
                    -         LT       -         call (619) 557-6018           -     DEPARTMENT THREE (Room 129)
                    -         CL       -         call (619) 557-6019           -     DEPARTMENT FIVE (Room 318)

2.          File with the Clerk of the Bankruptcy Court, at the address shown above, the original and one copy of:
            (a)      an ”Opposition to Motion”2 (for real or personal property, use Form CSD 1161 of this Court);
            (b)      a “Declaration in Opposition to the Motion”2; and
            (c)      a separate ”Request and Notice of Hearing on Motion,” using Form CSD 1186 of this Court (this
                     form may be obtained from the Office of the Clerk);

3.          Serve a copy of these documents on the [Attorney for the] Moving Party named in the upper left hand corner.

4.          Serve a copy of these documents on each of the additional parties as required by LBR 4001-3.

         If you fail to file with the clerk and serve on the moving party your request for hearing and the declaration
in opposition to motion within the 11-day2 period provided by this motion, the court may grant the moving party
relief from the automatic stay without further notice to you or a hearing.

Dated: 11/28/2018
                                                                    /s/ Kristin A. Zilberstein
                                                                     [Attorney for] Moving Party


                          All pleadings related to this particular RS action must contain the above caption.
1
 LBR 4001-2, printed on the reverse side, governs service of this notice.
2
 Depending on how you were served, you may have additional time for response. See FRBP 9006. Instructions for the Respondent and the date of
service of this notice indicated in the Certificate of Service are printed on the reverse side.
CSD 1185                                                                                                         [Continued on Page 2]
CSD 1185 (Page 2) [07/18/18]

1.       All pleadings related to this particular RS action must contain the above caption.
2.       Instruction to Respondent: If you file a "Declaration in Opposition to the Motion," it must be signed by the respondent under oath; and
         (1)  identify the interest of the respondent in the property;
         (2)  state with particularity the grounds for the opposition;
         (3)  if respondent is the debtor or the trustee, state the provable value of the property specified in the Motion and the amount of equity which
              would be realized by the debtor after deduction of all encumbrances; and
         (4)  contain a statement as to competence of the declarant and the foundation for any opinion.
3.       Instructions to Moving Party: LBR 4001-2 provides that:
         “(a) A motion for stay relief . . . must:
              “(1)    name the debtor, co-debtors, and the trustee, as respondents;
              “(2)    state with particularity the relief or order sought and the grounds for such relief or order;
              “(3)    state the status of any pending foreclosure, repossession, or unlawful detainer proceeding;
              “(4)    if the motion is filed in a chapter 11 or 13 case and if nonpayment of any post-Petition payment is a ground for relief,
                      provide an accounting of each post-Petition payment received, the amount and date received, and date posted to the account;
              “(5)    where the value of an asset is relevant, provide admissible evidence of value and any known encumbrances; and
              “(6)    if the motion is brought for cause, provide admissible evidence of the specific facts that constitute such cause.”
         “(b) Service. The Movant must serve the motion, together with Local Form CSD 1185, on the debtor, co-debtor, any counsel for the debtor,
              the trustee, and other Entities or Individuals entitled to receive notice of default or notice of sale under applicable non-bankruptcy law
              governing foreclosure of real or personal property which is the subject of the motion.”


                                     ** Motions filed after the case is closed are not entitled to a refund of fees.

[The Certification of Service must accompany the Notice of Motion printed on the reverse and any motion for entry of a default order pursuant
to LBR 4001-5(a).]


                                                          CERTIFICATE OF SERVICE
         I, the undersigned whose address appears below, certify:

         That I am, and at all relevant times was, more than 18 years of age;

        That on 28th day November                of , 2018 [Date of Service3], I served a true copy of this NOTICE OF
FILING OF A MOTION FOR RELIEF FROM AUTOMATIC STAY, together with a copy of the Motion for Relief from Stay
and [describe any other papers] on the following persons listed below by the mode of service shown below:
List additional papers:
 MOTION FOR RELIEF FROM AUTOMATIC STAY
 DECLARATION IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY


1.       To Be Served by the Court via Notice of Electronic Filing (“NEF”):

        Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
court via NEF and hyperlink to the document. On 11/28/2018                    , I checked the CM/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

     ✔         Attorney for Debtor (or Debtor), if required:
               Debtor's Counsel: David L. Speckman speckmanandassociates@gmail.com, r63329@notify.bestcase.com




                Chapter 7 Trustee:



                 For Chpt. 11 & 12 cases:              For ODD numbered Chapter 13 cases:            ✔     For EVEN numbered Chapter 13 cases:
                 UNITED STATES TRUSTEE                 THOMAS H. BILLINGSLEA, JR., TRUSTEE                 DAVID L. SKELTON, TRUSTEE
                 ustp.region15@usdoj.gov               Billingslea@thb.coxatwork.com                       admin@ch13.sdcoxmail.com
                                                                                                           dskelton13@ecf.epiqsystems.com




CSD 1185
CSD 1185 (Page 3) [07/18/18]


2.         Served by United States Mail:

       On 11/28/2018                      , I served the following person(s) and/or entity(ies) at the last known
address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

    ✔      Attorney for Debtor (or Debtor), if required:

           Debtor: Margarito Vasquez Sanchez 1287 Avenida Amistad San Marcos CA 92069 (US Mail)




3.         Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

           Under Fed.R.Civ.P.5 and controlling LBR, on                                 , I served the following person(s)
    and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
    transmission, by overnight delivery and/or electronic mail as follows:

           Attorney for Debtor (or Debtor), if required:




           I declare under penalty of perjury under the laws of the United States of America that the statements made
           in this proof of service are true and correct.




            Executed on   11/28/2018                                       /s/ Krystle Miller
                                        (Date)                              (Typed Name and Signature)

                                                                           1920 Old Tustin Ave.
                                                                            (Address)

                                                                           Santa Ana, CA 92705
                                                                            (City, State, ZIP Code)


3
This Date of Service commences the time period for responding to Motion.
CSD 1185
